Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 3, the limitation “and/or” is indefinite because is unclear if the limitations following the phrase are in the alternative or should be included.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-12, 14, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura (US 2011/0033260).
Regarding claim 1, Miura teaches a method for fastening a stud (5) to a substrate (combination of 26 and 19) having a surface layer (surface layer of 19), comprising: a) providing a stud (5) which has a stud diameter at an end side (as shown in Fig. 2); b) providing an annular covering element (7) having an inside diameter and an outside diameter (as shown in Fig. 2); c) creating a recess (21) in the substrate (combination of 26 and 19) by removing the surface layer in a defined surface region (region where recess 19 is formed) having a surface diameter (as shown in Fig. 4 and 5), wherein the surface diameter is greater than the stud diameter (as shown in Fig. 5) and less than the outside diameter of the annular covering element (as shown in Fig. 5); d) liquefying the end side of the stud and/or the substrate in the recess (as show in Fig. 5, a weld, which is first liquified material, is formed between the stud 5 and the workpiece 26), e) allowing the end side of the stud or the substrate in the recess to solidify (solidified weld formed between the stud 5 and the workpiece 26, as shown in Fig. 5), f) contacting the end side of the stud with the substrate in the recess during solidification (as shown in Fig. 5), and g) completely covering a portion (portion 23 of recess 21) of the recess around the stud by means of the covering element (as shown in Fig. 4-6).
Regarding claim 2, Miura teaches the method as set forth above, in which the end side of the stud is circular (p.0028; as shown in Fig. 2-6).
Regarding claim 3, Miura teaches the method as set forth above, wherein the recess is a blind hole (as shown in Fig. 5; the attachment member 19 is welded to workpiece 26 creating a blind hole).
Regarding claim 5, Miura teaches the method as set forth above, wherein the recess has a centering contour (as shown in Fig. 5) and the end side of the stud has a mating contour (as shown in Fig. 5), wherein the centering contour and the mating contour engage in one another when the stud is placed at a desired position in the recess (as shown in Fig. 5).
Regarding claim 9, Miura teaches the method as set forth above, in which the covering element comprises a sealing ring (13) having a sealing ring inside diameter (as shown in Fig. 5 and 6) and a sealing ring outside diameter (as shown in Fig. 5 and 6), wherein the sealing ring inside diameter is less than or equal to the stud diameter (as shown in Fig. 5 and 6) and the sealing ring outside diameter is greater than the surface of the defined surface region (as shown in Fig. 5 and 6).
Regarding claim 10, Miura teaches the method as set forth above, in which the covering element is fastened to the stud after d), e) and f) have been carried out (as shown in Fig. 5 and 6).
Regarding claim 11, Miura teaches the method as set forth above, in which the covering element is screwed or plugged onto the stud (as shown in Fig. 5 and 6).
Regarding claim 12, Miura teaches the method as set forth above, wherein the covering element is premounted on the stud before steps d), e) and f) have been carried out (as shown in Fig. 5).
Regarding claim 14, Miura teaches the method as set forth above, in which the covering element is deformed after d), e) and f) have been carried out (as shown in Fig. 6).
Regarding claim 15, Miura teaches the method as set forth above, in which the covering element is changed in a position on the stud after d), e) and f) have been carried out (as show in Fig. 6).
Regarding claim 17, Miura teaches the method as set forth above, wherein the recess is a blind hole (as shown in Fig. 5; the attachment member 19 is welded to workpiece 26 creating a blind hole).
Regarding claim 20, Miura teaches the method as set forth above, wherein the recess has a centering contour (as shown in Fig. 5) and the end side of the stud has a mating contour (as shown in Fig. 5), wherein the centering contour and the mating contour engage in one another when the stud is placed at a desired position in the recess (as shown in Fig. 5).
Regarding claim 21, Miura teaches the method as set forth above, in which a portion of the covering element is circular (as shown in Fig. 1-6).
Regarding claim 22, Miura teaches the method as set forth above, in which the defined surface region is circular (at least a portion of 21 and 23 is circular; as shown in Fig. 4).
Regarding claim 23, Miura teaches the method as set forth above, further comprising completely sealing a joint between the stud and the substrate from surroundings by the covering element (as shown in Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2011/0033260) in view of Bradley (US 2005/0161442).
Regarding claims 4, 18 and 19, Miura teaches all the elements of the claimed invention as set forth above, except for, wherein the recess is drilled by a drilling tool.
Bradley teaches a method of joining plates with weld fastened studs (title; abstract), wherein the recess (22) is drilled by a drilling tool (p.0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Miura, with Bradley, by creating the recess by a drilling tool, for the advantages of process simplicity.
Regarding claim 16, Miura teaches all the elements of the claimed invention as set forth above, except for, wherein c) comprises creating the recess in the substrate by machining the surface area in the defined surface region.
Bradley teaches a method of joining plates with weld fastened studs (title; abstract), comprising creating a recess (22) in a substrate (combination of 10 and 12) by machining the surface area in the defined surface region (p.0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Miura, with Bradley, by creating the recess by a machining, for the advantages of process simplicity.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Kiselev (SU 1692784).
Regarding claim 7, Miura teaches all the elements of the claimed invention as set forth above, except for, wherein the centering contour is concave and the mating contour is convex.
Kiselev teaches a stud welding process wherein the centering contour (centering contour of 9) of the substrate (2) is concave (as shown in Fig. 1) and the mating contour (8) of the stud (1) is convex.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura, with Kiselev, by providing a concave centering contour on the substrate and a convex mating contour on the stud, as an alternative to the centering contour and mating contour of Miura for securing the substrate to the stud.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Dupuis (US 9,601,837).
Regarding claim 13, Miura teaches all the elements of the claimed invention as set forth above, except for, in which, during at least one of d), e) and f), the covering element is partially or completely liquefied and forms an integrally bonded connection with the stud and/or the substrate.
Dupuis teaches a method of welding a stud (4 or 104) to a substrate (1 or 101), wherein the covering element (10 or 110) is partially or completely liquefied and forms an integrally bonded connection with the stud and/or the substrate (as shown in Fig. 1D and 2D; Col. 3, lines 45-67, and Col. 4, lines 1-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura, with Dupuis, by partially liquifying and forming an integrally bonded connection with the substrate, for the advantages of further securing the connecting element with the substrate.
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Miura teaches an attachment hole 21 that is keyhole shaped, and comprises a first hole 22 that has a diameter larger than the outer diameter of the nut member 7 (see, paragraph [0031] and Fig. 4). Furthermore, Fig. 4 clearly shows that the nut member 7 (the circle surrounding the hexagon) does not completely cover the attachment hole 21.” on remarks page 6, lines 21-24.  In response to Applicant’s arguments, Miura teaches completely covering a portion (portion 23 of recess 21) of the recess around the stud by means of the covering element (as shown in Fig. 4-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/08/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761